Citation Nr: 0707312	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residual injury to the right wrist and 
hand, claimed as due to surgery conducted on October 10, 
1995, by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1960 to 
December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating action of the VA Regional 
Office (RO) in Waco, Texas, that denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residual injury to the right wrist and hand, claimed as due 
to surgery conducted on October 10, 1995, by VA. 

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in order to cure due process 
deficiencies.  The matter was returned to the Board in 
November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, a Veterans Health Administration (VHA) medical 
opinion was received and associated with the record.  The 
veteran was furnished a copy of the opinion in August 2006 
and advised that he had 60 days to submit relevant evidence 
or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 
(2006).  In September 2006, the veteran responded by 
submitting additional evidence (argument) in support of his 
claim.  This evidence has not been reviewed by the RO.  In a 
September 2006 statement accompanying the additional evidence 
received, the veteran asked that the case be remanded for RO 
initial review of the additional evidence, to include the VHA 
opinion.  Under Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
the Board has no recourse but to comply with such request.



Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the matter 
on appeal (specifically including 
initial consideration of the additional 
evidence received by the Board since 
August 2006).  If the benefit sought on 
appeal remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case, and give the 
veteran the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


